'AYRES, Judge.
From a' judgment awarding plaintiff a separation “a mensa et thoro,” defendant appealed.
Only questions of fact are involved. Excessive cruelty, inhuman treatment, and outrages of the defendant toward plaintiff of such a nature as to render their living together insupportable are the bases of this action. That the evidence supported the charges was the conclusion of the trial court.
A detailed review of the evidence could serve no useful purpose. The record amply establishes the truth of the facts relied upon. Plaintiff was sub j ected to defendant’s constant cursing and abuse. On at least one occasion, he struck plaintiff and knocked her down. He was neglectful of and inattentive to plaintiff, and sloven in appearance. By his actions, including the carrying of a loaded pistol in their automobile and in and about the house, plaintiff was kept in constant fear.
Plaintiff knew, from defendant’s representations at the time of their marriage, that the defendant had been twice previously married; that one of the marriages had been dissolved by the death of the wife and the other by a divorce. Immediately preceding their separation, plaintiff learned, by mere chance, that defendant had been married on two other occasions prior to their marriage. When confronted with plaintiff’s knowledge of these additional marriages, defendant refused to explain them or their dissolution, although it was obvious that plaintiff was apprehensive, because of these marriages of the defendant and their unexplained dissolution, of the legality of her own marriage. Questioned on plaintiff’s inquiries as to these marriages, defendant testified:
“I didn’t tell her nothing.”
While it is true that the record is made up largely of plaintiff’s assertions and of defendant’s denials, plaintiff is supported in several instances by the testimony of her 13-year-old son, a child by a previous marriage. The trial court obviously believed the testimony offered on behalf of *173plaintiff. We find no sufficient basis or reason for disagreement.
The judgment appealed is therefore affirmed at defendant-appellant’s cost.
Affirmed.